DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
6.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.  or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
7.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for receiving, means for identifying, means for selecting, and means for causing in claim 17, means for determining, in claim 18, means for determining in claim 19, and means for selecting in claim 20.
9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 12-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baiyor et al.( US 6366660 B1) in view of Gisby et al. (US 20100046731 A1).

Regarding claim 1, Baiyor et al. teach A method for sequential alerting of computing devices, the method comprising: 
receiving a communication establishment request directed to an identifier, the identifier corresponding to a user account (Baiyor col 5 lines 24-33 a call is placed to a special directory number ("DN") referred to as a ; 
identifying a set of two or more computing devices associated with the user account (Baiyor col 5 lines 40-42 directs the incoming call to the multiple different mobile or wireline secondary DNs of the user's predefined alerting group); 
causing the first selected device to alert the user to the communication establishment request (Baiyor col 9 line 18 outgoing call leg A is to be alerted first, at time t=Z1), wherein the devices in the set of two or more computing devices other than the first selected device are not caused to alert (Baiyor col 9 lines 19-21 followed by outgoing call leg B at time t=(Z1+H), which is then followed by outgoing call leg C at time t=(Z1+I), and lastly followed by outgoing call leg D at time t=(Z1+J)); 
after waiting a first delay period without receiving an indication from the first selected device that the user answered the communication establishment request (Baiyor Col 9 lines 33-39 each outgoing call leg A, B, C and D has a respective no answer time (NAT) parameter 150, 152, 154, and 156 which, as illustrated in this case, are equal to each other and have a duration equal to H. As illustrated, alerting of outgoing 1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H)): 
causing the first selected device to cease alerting the user (Baiyor col 9 lines 38-40 alerting continues until time t=(Z1 +H),at which time alerting is ceased and outgoing call leg A is released); and 
causing a second device from the set of two or more computing devices to alert the user to the communication establishment request (Baiyor Col 9 lines 41-42 At the same time t=(Z1 +H), alerting of outgoing call leg B commences,).
Baiyor et al. do not teach
selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account; 
In a similar endeavor, Gisby et al. teach
selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account (Gisby [0092] the intelligent ring option call routing allows inbound calls to be routed to the physical extension or particular remote devices based on the called party's historical call patterns); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Baiyor et al. by incorporating Gisby et al. using historical call pattern to arrive at the invention.

 
Regarding claim 4, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, wherein selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices that is most frequently used at a current location of the user (Gisby [0095] if the retrieved historical pattern indicates that between 11:30 am and 1:00 pm, Monday thru Friday, the user answers 90% of its calls at its primary cellular telephone number (e.g., Primary Cell illustrated in FIG. 5B), the server 30 will ring the primary cellular telephone number first).
The motivation of doing so would have directed the call to the device the user is most likely going to answer.

Regarding claim 5, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, wherein causing the first selected device to alert the user comprises causing the first selected device to alert the user using a first alert schema, the first alert schema specifying the first delay period (Baiyor Col 9 lines 33-39 each outgoing call leg A, B, C and D has a respective no answer time (NAT) parameter 150, 152, 154, and 156 which, as illustrated in this case, are equal to each other and have a duration equal to H. As 1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H)), and wherein causing the second device to alert the user comprises causing the second device to alert the user using a second alert schema (Baiyor Col 9 lines 41-44 At the same time t=(Z1 +H), alerting of outgoing call leg B commences, and if unanswered, with its NATB =H, alerting continues until time t=(Z1 +I) (where I=2H), at which time alerting is ceased and outgoing call leg B is released), the first and second alert schemas specifying different alert types (Baiyor Col 9 lines 57-61 the respective NAT parameters of the outgoing call legs may be varied and different from each other, to produce different sequential alerting patterns having varying time periods of alerting of the outgoing call legs).

Regarding claim 7, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, wherein the identifier is assigned to each device in the set of two or more computing devices (Baiyor col 5 lines 24-33 a call is placed to a special directory number ("DN") referred to as a pilot directory number ("pilot DN") or as a primary directory number ("primary DN"). A subscriber or other user of flexible alerting or other multi-leg communications, typically predefines a group of other directory numbers, referred to herein as secondary DNs, which are to be associated with the pilot or primary DN).

Regarding claim 8, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, further comprising: 
responsive to waiting the first delay period without receiving the indication from the first selected device that the user answered the communication establishment request (Baiyor Col 9 lines 37-40 alerting of outgoing call leg A commences at time t=Z1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H),at which time alerting is ceased and outgoing call leg A is released), selecting the second device from the set of two or more computing devices based upon past device answer history (Gisby [0095] the retrieved historical pattern indicates that between 11:30 am and 1:00 pm, Monday thru Friday, the user answers 90% of its calls at its primary cellular telephone number, Gisby [00096] the server 30 may determine that the user is at home and deviate from the historical call pattern by initially calling the user's primary home telephone number before routing the call to the primary cellular telephone number).
The motivation of doing so would have routed the call to the device the user is most likely going to answer.

Regarding claim 9, Baiyor et al. teach A computing system for sequential alerting of computing devices, the computing system comprising: 
processor 410 in Fig. 8); 
a memory Baiyor (memory 420 in Fig. 9)coupled to the processor (Baiyor col 20 line 15 a processor 410 coupled to the memory) and including instructions, which when executed by the processor, causes the computing system to perform operations (Baiyor col 20 lines 17-18 includes program instructions to differentially process and route each outgoing call leg )comprising: 
receiving a communication establishment request directed to an identifier, the identifier corresponding to a user account (Baiyor col 5 lines 24-33 a call is placed to a special directory number ("DN") referred to as a pilot directory number ("pilot DN") or as a primary directory number ("primary DN"). A subscriber or other user of flexible alerting or other multi-leg communications, typically predefines a group of other directory numbers, referred to herein as secondary DNs, which are to be associated with the pilot or primary DN); 
identifying a set of two or more computing devices associated with the user account (Baiyor col 5 lines 40-42 directs the incoming call to the multiple different mobile or wireline secondary DNs of the user's predefined alerting group); 
causing the first selected device to alert the user to the communication establishment request (Baiyor col 9 line 18 outgoing call leg A is to be alerted first, at time t=Z1), wherein the devices in the set of two or more followed by outgoing call leg B at time t=(Z1+H), which is then followed by outgoing call leg C at time t=(Z1+I), and lastly followed by outgoing call leg D at time t=(Z1+J)); 
after waiting a first delay period without receiving an indication from the first selected device that the user answered the communication establishment request (Baiyor Col 9 lines 33-39 each outgoing call leg A, B, C and D has a respective no answer time (NAT) parameter 150, 152, 154, and 156 which, as illustrated in this case, are equal to each other and have a duration equal to H. As illustrated, alerting of outgoing call leg A commences at time t=Z1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H)): 
causing the first selected device to cease alerting the user (Baiyor col 9 lines 38-40 alerting continues until time t=(Z1 +H),at which time alerting is ceased and outgoing call leg A is released); and 
causing a second device from the set of two or more computing devices to alert the user to the communication establishment request (Baiyor Col 9 lines 41-42 At the same time t=(Z1 +H), alerting of outgoing call leg B commences,).
Baiyor et al. do not teach
selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account; 

selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account (Gisby [0092] the intelligent ring option call routing allows inbound calls to be routed to the physical extension or particular remote devices based on the called party's historical call patterns); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Baiyor et al. by incorporating Gisby et al. using historical call pattern to arrive at the invention.
The motivation of doing so would have directed the call to the device the user is most likely going to answer.

	Regarding claim 12, the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the operations of selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices that is most frequently used at a current location of the user (Gisby [0095] if the retrieved historical pattern indicates that between 11:30 am and 1:00 pm, Monday thru Friday, the user answers 90% of its calls at its primary cellular telephone number (e.g., Primary Cell illustrated in FIG. 5B), the server 30 will ring the primary cellular telephone number first).

.
	Regarding claim 13, the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the operations of causing the first selected device to alert the user comprises causing the first selected device to alert the user using a first alert schema, the first alert schema specifying the first delay period (Baiyor Col 9 lines 33-39 each outgoing call leg A, B, C and D has a respective no answer time (NAT) parameter 150, 152, 154, and 156 which, as illustrated in this case, are equal to each other and have a duration equal to H. As illustrated, alerting of outgoing call leg A commences at time t=Z1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H)), and wherein the operations of causing the second device to alert the user comprises causing the second device to alert the user using a second alert schema (Baiyor Col 9 lines 41-44 At the same time t=(Z1 +H), alerting of outgoing call leg B commences, and if unanswered, with its NATB =H, alerting continues until time t=(Z1 +I) (where I=2H), at which time alerting is ceased and outgoing call leg B is released), the first and second alert schemas specifying different alert types (Baiyor Col 9 lines 57-61 the respective NAT parameters of the outgoing call legs may be varied and different from each other, to produce different sequential alerting .
	
	Regarding claim 15, the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the identifier is assigned to each device in the set of two or more computing devices (Baiyor col 5 lines 24-33 a call is placed to a special directory number ("DN") referred to as a pilot directory number ("pilot DN") or as a primary directory number ("primary DN"). A subscriber or other user of flexible alerting or other multi-leg communications, typically predefines a group of other directory numbers, referred to herein as secondary DNs, which are to be associated with the pilot or primary DN)..

	Regarding claim 16, the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the operations further comprise: 
responsive to waiting the first delay period without receiving the indication from the first selected device that the user answered the communication establishment request (Baiyor Col 9 lines 37-40 alerting of outgoing call leg A commences at time t=Z1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H),at which time alerting is ceased and outgoing call leg A is released), selecting the second device from the set of two or more computing devices based upon past device answer history (Gisby [0095] the retrieved historical pattern indicates that Gisby [00096] the server 30 may determine that the user is at home and deviate from the historical call pattern by initially calling the user's primary home telephone number before routing the call to the primary cellular telephone number).
The motivation of doing so would have routed the call to the device the user is most likely going to answer.

	Regarding claim 17, Baiyor et al. teach   A device for providing sequential alerting of computing devices, the device comprising: 
means for receiving a communication establishment request directed to an identifier, the identifier corresponding to a user account (Baiyor col 5 lines 24-33 a call is placed to a special directory number ("DN") referred to as a pilot directory number ("pilot DN") or as a primary directory number ("primary DN"). A subscriber or other user of flexible alerting or other multi-leg communications, typically predefines a group of other directory numbers, referred to herein as secondary DNs, which are to be associated with the pilot or primary DN);  
means for identifying a set of two or more computing devices associated with the user account (Baiyor col 5 lines 40-42 directs the incoming call to the ;
means for causing the first selected device to alert the user to the communication establishment request (Baiyor col 9 line 18 outgoing call leg A is to be alerted first, at time t=Z1), wherein the devices in the set of two or more computing devices other than the first selected device are not caused to alert (Baiyor col 9 lines 19-21 followed by outgoing call leg B at time t=(Z1+H), which is then followed by outgoing call leg C at time t=(Z1+I), and lastly followed by outgoing call leg D at time t=(Z1+J)); 
after waiting a first delay period without receiving an indication from the first selected device that the user answered the communication establishment request (Baiyor Col 9 lines 33-39 each outgoing call leg A, B, C and D has a respective no answer time (NAT) parameter 150, 152, 154, and 156 which, as illustrated in this case, are equal to each other and have a duration equal to H. As illustrated, alerting of outgoing call leg A commences at time t=Z1, and if unanswered, with its NATA =H, alerting continues until time t=(Z1 +H)): 
means for causing the first selected device to cease alerting the user (Baiyor col 9 lines 38-40 alerting continues until time t=(Z1 +H),at which time alerting is ceased and outgoing call leg A is released); and
means for causing a second device from the set of two or more computing devices to alert the user to the communication establishment request (Baiyor Col At the same time t=(Z1 +H), alerting of outgoing call leg B commences,).
Baiyor et al. do not teach
means for selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account; 
In a similar endeavor, Gisby et al. teach
means for selecting a first device from the set of two or more computing devices based upon past device answer history of a user of the user account (Gisby [0092] the intelligent ring option call routing allows inbound calls to be routed to the physical extension or particular remote devices based on the called party's historical call patterns); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Baiyor et al. by incorporating Gisby et al. using historical call pattern to arrive at the invention.
The motivation of doing so would have directed the call to the device the user is most likely going to answer.

Regarding claim 20, the combination of Baiyor et al. and Gisby et al. teaches the device of claim 17, wherein the means for selecting the first device from the set of two or more computing devices based upon past device answer history comprises means for selecting the first device from the set of two or more computing devices that is most frequently used at a current location of the user (Gisby [0095] if the retrieved historical pattern indicates that between 11:30 am and .
The motivation of doing so would have directed the call to the device the user is most likely going to answer.


Claims 2, 10, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Baiyor et al. in view of Gisby et al., and in further view of Will (US 5905789 A).

Regarding claim 2, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, wherein selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history and corresponding schedule data (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the called party, e.g., changing the SR order or shortening the ringing time for intervening Eps),
but does not teach
  wherein the method further comprises: 

determining, by inputting the current schedule to the model, that the first device is most likely to be answered.
In a similar endeavor, Will teaches
a machine-learned model trained with past device answer history and corresponding schedule data (Will col 5 lines 12-18 The model is a neural network used to predict the likelihood that a subscriber is at the location corresponding to each of the actual telephone numbers in the database. The likelihood is based on the history of subscriber's behavior encoded in the model and the current time of the day and day of the week when the call to the subscriber's personal telephone number is received) and wherein the method further comprises: 
determining a current schedule of the user by communicating with a calendar service of the user (Will Col 2 lines 20-22 Call routing thus depends on a schedule specified by the subscriber, i.e., the day and time of a call) ; and 
determining, by inputting the current schedule to the model (Will col 2 lines 54-57 use a model of a subscriber's behavior to determine sequences of telephone instruments to forward calls. The sequences may vary according to the time of the day and the day of the week), that the first device is most likely to be answered (Will Col 2 lines 61-67 predicting, based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Baiyor et al. and Gisby et al. by incorporating Will to arrive at the invention.
The motivation of doing so would have determined the device the user is most likely going to answer.

Regarding claim 10,  the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the operations of selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history and corresponding schedule data (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the called party, e.g., changing the SR order or shortening the ringing time for intervening Eps),
but does not teach
  wherein the method further comprises: 

determining, by inputting the current schedule to the model, that the first device is most likely to be answered.
In a similar endeavor, Will teaches
a machine-learned model trained with past device answer history and corresponding schedule data (Will col 5 lines 12-18 The model is a neural network used to predict the likelihood that a subscriber is at the location corresponding to each of the actual telephone numbers in the database. The likelihood is based on the history of subscriber's behavior encoded in the model and the current time of the day and day of the week when the call to the subscriber's personal telephone number is received) and wherein the method further comprises: 
determining a current schedule of the user by communicating with a calendar service of the user (Will Col 2 lines 20-22 Call routing thus depends on a schedule specified by the subscriber, i.e., the day and time of a call) ; and 
determining, by inputting the current schedule to the model (Will col 2 lines 54-57 use a model of a subscriber's behavior to determine sequences of telephone instruments to forward calls. The sequences may vary according to the time of the day and the day of the week), that the first device is most likely to be answered (Will Col 2 lines 61-67 predicting, based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Baiyor et al. and Gisby et al. by incorporating Will to arrive at the invention.
The motivation of doing so would have determined the device the user is most likely going to answer.

Regarding claim 18,  the combination of Baiyor et al. and Gisby et al. teaches the device of claim 17, wherein the means for selecting the first device from the set of two or more computing devices based upon past device answer history comprises means for selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history and corresponding schedule data (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the called party, e.g., changing the SR order or shortening the ringing time for intervening Eps),
but does not teach
  wherein the method further comprises: 

means for determining, by inputting the current schedule to the model, that the first device is most likely to be answered.
In a similar endeavor, Will teaches
a machine-learned model trained with past device answer history and corresponding schedule data (Will col 5 lines 12-18 The model is a neural network used to predict the likelihood that a subscriber is at the location corresponding to each of the actual telephone numbers in the database. The likelihood is based on the history of subscriber's behavior encoded in the model and the current time of the day and day of the week when the call to the subscriber's personal telephone number is received) and wherein the method further comprises: 
means for determining a current schedule of the user by communicating with a calendar service of the user (Will Col 2 lines 20-22 Call routing thus depends on a schedule specified by the subscriber, i.e., the day and time of a call) ; and 
means for determining, by inputting the current schedule to the model (Will col 2 lines 54-57 use a model of a subscriber's behavior to determine sequences of telephone instruments to forward calls. The sequences may vary according to the time of the day and the day of the week), that the first device is most likely to be answered (Will Col 2 lines 61-predicting, based on a model of the subscriber's behavior, likelihoods of the subscriber being located at sites corresponding to stored telephone numbers; and (c) determining a sequence of the stored telephone numbers according to the predicted likelihoods. The received call can then be forwarded to at least one of the stored telephone numbers according to the sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Baiyor et al. and Gisby et al. by incorporating Will to arrive at the invention.
The motivation of doing so would have determined the device the user is most likely going to answer.


Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Baiyor et al. in view of Gisby et al., and in further view of Palin et al.  (US 20110316698 A1).

Regarding claim 6, the combination of Baiyor et al. and Gisby et al. teaches the method of claim 5, but does not teach
wherein the first alert schema specifies an auditory alert and the second alert schema specifies a non-auditory alert or the first alert schema specifies a non-auditory alert and the second alert schema comprises an auditory alert.
In a similar endeavor, Palin et al.  teach
the interpretive notification circuitry 518 of the watch may instead provide an audio/visual alert)and the second alert schema specifies a non-auditory alert (Palin [0065] the connected apparatus 110 to provide a non-audible alert) or the first alert schema specifies a non-auditory alert and the second alert schema comprises an auditory alert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Baiyor et al. and Gisby et al. by incorporating Palin et al. different alerting schema to arrive at the invention.
The motivation of doing so would have notified the user without interfering with usage of a connected apparatus.

Regarding claim 14, the combination of Baiyor et al. and Gisby et al. teaches the method computing system of claim 13, but does not teach
wherein the first alert schema specifies an auditory alert and the second alert schema specifies a non-auditory alert or the first alert schema specifies a non-auditory alert and the second alert schema comprises an auditory alert.
In a similar endeavor, Palin et al.  teach
wherein the first alert schema specifies an auditory alert (Palin [0072] the interpretive notification circuitry 518 of the watch may instead provide an audio/visual alert)and the second alert schema specifies a non-auditory alert (Palin [0065] the connected apparatus 110 to provide a non- or the first alert schema specifies a non-auditory alert and the second alert schema comprises an auditory alert.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Baiyor et al. and Gisby et al. by incorporating Palin et al. different alerting schema to arrive at the invention.
The motivation of doing so would have notified the user without interfering with usage of a connected apparatus.


Allowable Subject Matter
Claim 3, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3. the combination of Baiyor et al. and Gisby et al. teaches the method of claim 1, wherein selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the ,but does not teach
based upon a machine-learned model trained with past device answer history and corresponding email data, and wherein the method further comprises: 
determining current email data of the user by communicating with email service of the user; and 
determining, by inputting the current email data of the user to the model, that the first device is most likely to be answered.

Regarding claim 11, the combination of Baiyor et al. and Gisby et al. teaches the computing system of claim 9, wherein the operations of selecting the first device from the set of two or more computing devices based upon past device answer history comprises selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the called party, e.g., changing the SR order or shortening the ringing time for intervening Eps),but does not teach
based upon a machine-learned model trained with past device answer history and corresponding email data, and wherein the method further comprises: 
determining current email data of the user by communicating with email service of the user; and 


Regarding claim 19, the combination of Baiyor et al. and Gisby et al. teaches the device of claim 17, wherein the means for selecting the first device from the set of two or more computing devices based upon past device answer history comprises means for selecting the first device from the set of two or more computing devices based upon a machine-learned model trained with past device answer history (Gisby  [[0022] adaptive serial ringing that learns where users currently can be reached and temporarily changes the SR-list to shorten the time to the called party, e.g., changing the SR order or shortening the ringing time for intervening Eps),but does not teach
based upon a machine-learned model trained with past device answer history and corresponding email data, and wherein the device further comprises: 
means for determining current email data of the user by communicating with email service of the user; and 
means for determining, by inputting the current email data of the user to the model, that the first device is most likely to be answered.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAID M ELNOUBI/Examiner, Art Unit 2644